DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
This instant application, No. 15/891,478, has claims 1-15 pending.
	
Priority / Filing Date
Applicant’s claims for priority of parent application No. 15/763,927 (now Pat. No. US 10754864) which claims priority of PCT/JP2016/070126 and JP 2015-202104 are acknowledged. The effective filing date for this application is October 13, 2015.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Abstract
The abstract of the disclosure is accepted for examination purposes. 

Drawings
The drawings filed on June 3, 2020 are acceptable for examination purposes.
Information Disclosure Statement
As required by M.P.E.P. 609(C), the Applicant’s submissions of the Information Disclosure Statements dated 29 July 2020, and 12 April 2021 are acknowledged by the Examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. 609 C(2), a copy of each of the PTOL-1449s initialed and dated by the Examiner is attached to the instant Office action.

Notes
Claim 1 recites a system comprising circuitry for processing information. The claimed circuitry is taken in view of Applicant’s disclosure ([0049] of PG-Pub) to be a hardware processor such as CPU or microprocessor. Further, the claimed steps implemented by the system are not practically implemented by a human mind, and the claim does not recite mathematical formulas or any method of organizing human activity such as a fundamental economic concept or managing interactions between people. Thus, claims 1-13 are statutory under 35 U.S.C. 101.
Claim 14 recites a method for processing information. The method is taken in view of Applicant’s disclosure (Figure 2 and supporting texts) to be tied to at least one computing device. Further, the claimed steps are not practically implemented by a human mind, and the claim does not recite mathematical formulas or any method of organizing human activity such as a fundamental economic concept or managing interactions between people. Thus, claim 14 is statutory under 35 U.S.C. 101.
Claim 15 recites a non-transitory computer-readable medium for implementing the method of claim 14. Thus, claim 15 is statutory under 35 U.S.C. 101.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
Claims 1-15 are rejected on the ground of nonstatutory double patenting over claims 1-15 of Pat. No. 10,754,864.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the instant application are claiming common subject matter of monitoring similar emotional response and acceleration data and notifying users of a matching response and acceleration data.

Claims 1-15 of the instant application recite similar limitations and claims 1-15 of ‘864 as being compared in the table below. Claims 1-13 of the instant application are compared with other conflicting claims (underlining is used to indicate conflicting limitations). Claims 14-15 (method and medium claims) are different variations of claim 1 (system claim) and thus are not compared hereon.
Instant Application
Pat. No. US 10,754,864
Claim 1
An information processing system, comprising: circuitry configured to: 

acquire time-series data from a plurality of wearable terminals, wherein a wearable terminal of the plurality of wearable terminals is worn by a person of a plurality of persons, the plurality of persons is at a specific physical location at a specific time, 

the time-series data comprises acceleration data detected by each wearable terminal of the plurality of wearable terminals, and the acceleration data is associated with body motions of each of the plurality of persons; 



link an identifier (ID) of a specific wearable terminal of the plurality of wearable terminals to an ID associated with a specific person of the plurality of persons, wherein the ID of the specific wearable terminal and the ID associated with the specific person are linked based on at least one acceleration value obtained from the acceleration data, and each acceleration value of a plurality of acceleration values is associated with each person of the plurality of persons; 



determine that at least one person of the plurality of persons as having an affinity with the specific person, wherein the determination is based on similar emotional response of the at least one person and the specific person exceeds a threshold, and the acquired time-series data including the acceleration data; and 

notify the specific person with information regarding the at least one person having the similar emotional response.
Claim 1
An information processing system, comprising:
a central processing unit (CPU) configured to:

acquire time-series data from a plurality of wearable terminals, wherein a wearable terminal, of the plurality of wearable terminals, is worn by each person of a plurality of persons, the plurality of persons is at a specific physical location at a specific time,

the time-series data comprises vital sign information of the plurality of persons, the time-series data further comprises acceleration data detected by each wearable terminal of the plurality of wearable terminals, and the acceleration data is associated with body motions of each of the plurality of persons;

link an identifier (ID) of a specific wearable terminal to an ID associated with a specific person of the plurality of persons, wherein the ID of the specific wearable terminal and the ID associated with the specific person are linked based on a highest acceleration value, among a plurality of acceleration values obtained from the acceleration data, each acceleration value of the plurality of acceleration value is associated with each person of the plurality of persons, and the highest value of acceleration is associated with the specific wearable terminal worn by the specific person;

determine that one or more persons of the plurality of persons, with a similar emotional response exceeding a threshold value, as having a good affinity with the specific person, wherein the determination is based on the acquired time-series data including the vital sign information and the acceleration data; and

notify at least the specific user with information regarding the one or more persons having the similar emotional response.
Claim 2
The information processing system according to claim 1, wherein the determination is based on cross-correlations in the time-series data associated with the plurality of persons.
Claim 2
The information processing system according to claim 1, wherein the determination is based on cross-correlations in the time-series data representing the vital sign information of the plurality of persons.
Claim 3
The information processing system according to claim 1, wherein the time-series data further comprises time-series data of facial expression parameters extracted from facial images of each person of the plurality of persons.
Claim 3
The information processing system according to claim 2, wherein the time-series data further comprises time-series data of facial expression parameters extracted from facial images of each person of the plurality of persons.
Claim 4
The information processing system according to claim 3, wherein the determination is based on a co-occurrence rate of a specific facial expression based on the facial expression parameters in the facial images of each person of the plurality of persons.
Claim 4
The information processing system according to claim 3, wherein the determination is based on a co-occurrence rate of a specific facial expression based on the facial expression parameters in the facial images of each person of the plurality of persons.
Claim 5
The information processing system according to claim 1, wherein the time-series data further comprises time-series data of sound volume parameters extracted from voices of each person of the plurality of persons.
Claim 5
The information processing system according to claim 2, wherein the time-series data further comprises time-series data of sound volume parameters extracted from voices of each person of the plurality of persons.
Claim 6
The information processing system according to claim 1, wherein the time-series data further comprises time-series data of vibration parameters representing the body motions of each person of the plurality of persons.
Claim 6
The information processing system according to claim 2, wherein the time-series data further comprises time-series data of vibration parameters further representing the body motions of each person of the plurality of persons.



Claim 7
The information processing system according to claim 1, wherein the time-series data is detected by the plurality of wearable terminals.



Claim 7
The information processing system according to claim 1, wherein the time-series data is detected by the plurality of wearable terminals.
Claim 8
The information processing system according to claim 1, wherein the circuitry is further configured to calculate an affinity level between the specific person and the at least one person based on the time-series data.
Claim 8
The information processing system according to claim 1, wherein the CPU is further configured to calculate an affinity level between the specific person and the one or more persons based on the time-series data.
Claim 9
The information processing system according to claim 1, wherein the determination comprises applying a specific weight, based on a parameter, to a cross-correlation value of the time-series data.
Claim 9
The information processing system according to claim 1, wherein the determination comprises applying a specific weight, based on a parameter, to a cross-correlation value of the time-series data.
Claim 10
The information processing system according to claim 9, wherein the circuitry is further configured to superimpose a line image, which links the specific person and the at least one person with a specific affinity level, on a captured image that includes the specific person and the at least one person.
Claim 10
The information processing system according to claim 8, wherein the CPU is further configured to superimpose a line image, that links the specific person and the one or more persons with a specific affinity level, on a captured image that includes the specific person and the one or more persons.
Claim 11
The information processing system according to claim 8, wherein the circuitry is configured to generate a ranking display image corresponding to the affinity level between the specific person and the at least one person, based on affinity levels calculated from facial images of the specific person and the at least one person.
Claim 11
The information processing system according to claim 8, wherein the CPU is configured to generate a ranking display image corresponding to the affinity level between the specific person and the one or more persons based on affinity levels calculated from facial images of the specific person and the one or more persons.
Claim 12
The information processing system according to claim 11, wherein the circuitry is further configured to: select a first facial image from the ranking display image; and transmit the selected first facial image as a message to a specific user.
Claim 12
The information processing system according to claim 11, wherein the CPU is further configured to: select a first facial image from the ranking display image; and transmit the selected first facial image as a message to a specific user.
Claim 13
The information processing system according to claim 1, wherein the circuitry is further configured to generate a graph representing a time-series change in an affinity level between the specific person and the at least one person.
Claim 13
The information processing system according to claim 1, wherein the CPU is further configured to generate a graph representing a time-series change in the affinity level between the specific person and the one or more persons.


Although the conflicting claims are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use the similar limitations to produce the same end result of monitoring similar emotional response and acceleration data and notifying users of a matching response and acceleration data.
	It would have been obvious to a person with ordinary skills in the art at the time of the invention was made to modify or to omit the additional elements of claims 1-15 of ‘864 to arrive at claims 1-15 of the instant application because the person would have realized that the remaining element would perform the same functions as before. “Omission of element and its function in combination is obvious expedient if the remaining elements perform same functions as before.” See In re Karlson (CCPA) 136 USPQ 184, decide Jan 16, 1963, Appl. No. 6857, U.S. Court of Customs and Patent Appeals.

Allowable Subject Matter
Claims 1-15 are allowable over the prior art.

Summary of Related Prior Arts
The prior arts on record are summarized as follows:
i)	Akutagawa et al. (Pub. No. US 2015/0248651) teaches event planning using social networking enables an efficient implementation of planning an event, as well as minimizing network traffic and optimizing other technological aspects of life. Additional information acquired by sensors and other technology is able to improve the quality of the event planning. Social network information as well as the additional information is able to be used to select aspects of the event such as time, location, and/or many other aspects of the event.
ii)	Gundotra et al. (Pat. No. US 9,087,131) teaches summarizing a multiuser communication session in response to receiving data about the multiuser communication session. A session management module manages the multiuser communication session. A feature extraction module extracts features from the data. An analyzing module analyzes the features to identify segments of interest for the multiuser communication session including a beginning and an end of each segment of interest and a list of participants in each segment of interest. A summarizing engine generates a summary for the multiuser communication session including at least one segment of interest.
iii)	Maislos et al. (Pub. No. US 2008/0240379) teaches retrieving and presenting information when information is retrieved and presented in accordance with at least one feature of electronic media content of a multi-party conversation. Optionally, the multi-party conversation is a video conversation and at least one feature is a video content feature. Exemplary features include but are not limited to speech delivery features, key word features, topic features, background sound or image features, deviation features and biometric features. 
iv)	Altman et al. (Pub. No. US 2007/0282621) teaches a mobile dating system utilizing a location-based social network manager process. The social network manager process is executed on a server computer coupled to a plurality of mobile communication devices over a wireless network. Each mobile device is a location-aware mobile communication device. The process determines the geographic location of a mobile communication device operated by a user within an area, displays a map representation of the area around the mobile communication device on a graphical user interface of the mobile communication device, and superimposes on the map places of interest or the respective locations of one or more other users in the network. 
v)	Barak et al. (Pub. No. US 2015/0294138) teaches accessing an image portraying at least a first person, accessing a social graph, determining a social-graph affinity for a first set of users, determining a facial-recognition scores for the first set of users based on the social-graph affinity for each user and a facial-representation associated with each user, where the facial-representation for each user is compared with the image, and generating one or more tag suggestions for the first person portrayed in the image based on the facial-recognition scores.
vi)	Grue et al. (Pub. No. US 2015/0242443) teaches dynamically selecting and sending content items to a user device based on various network and device conditions are provided. A listing of images stored within a user account on a content management system may be generated, and a selection probability value may be assigned to each image within the listing. An available capacity level on the user device may be determined, and images may be dynamically selected to be sent to the user device based on the determined available capacity level and each image's selection probability value. In some embodiments, each image's selection probability value may be based on one or more factors.
viii)	Nordstrom et al. (Pub. No. US 2013/0185368) teaches establishing a communication between mobile device users that register with a collaboration system. The collaboration system determines a match between profile data of the first registered mobile device and profile data of the second registered mobile device. Displayed at the first registered mobile device is a first list of user identifications, which includes an identification of a user of the second registered mobile device and an identification of a user of at least one other mobile device. Displayed at the second registered mobile device is a second list of user identifications. The second list includes an identification of a user of the first registered mobile device and an identification of at least one other mobile device user.

ix)	Rapaport et al. (Pub. No. US 2010/0205541) teaches social networking system builds up and repeatedly refreshes a hierarchy tree containing topic nodes. New nodes are added as new topics emerge in online public forums. Each topic node can link to an on-topic real time chat room whose occupants are currently discussing the topic of the node. A system user who explicitly or inferentially wishes to be invited into a chat room which is on-topic with what the user is currently focused upon can do so by use of a node-seeking automated process. The process operates in the background and seeks out nodes of the hierarchy tree that currently have topics appearing to be the same as or similar to what topics the user appears to have in mind. Content browsing experience of the user is enhanced by addition of an invitations displaying subsystem that automatically invites him or her to co-compatible chat rooms currently discussing the topic(s) the user appears to have in mind. One of the many topics that a user may inferentially have in mind is that of being at a given location as reported by the user's GPS and wondering what best to do at that location and time.

Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Son Hoang whose telephone number is (571) 270-1752. The Examiner can normally be reached on Monday – Friday (7:00 AM – 4:00 PM).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Usmaan Saeed can be reached on (571) 272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

           

/SON T HOANG/Primary Examiner, Art Unit 2169       
September 11, 2021